Exhibit 10.1

 

ADVISORY AGREEMENT

BY AND AMONG

rodin INCOME trust, INC.,

Rodin INCOME trust OPERATING PARTNERSHIP, L.P.,

Rodin income Advisors, LLC

AND

Cantor fitzgerald investors, LLC

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

ARTICLE 1 DEFINITIONS

1

 

 

ARTICLE 2 APPOINTMENT

5

 

 

ARTICLE 3 DUTIES OF THE ADVISOR

6

 

 

 

3.01

Offering Services

6

3.02

Acquisition Services

6

3.03

Asset Management Services

6

3.04

Accounting and Other Administrative Services

7

3.05

Stockholder Services

8

3.06

Financing Services

8

3.07

Disposition Services

8

 

 

ARTICLE 4 AUTHORITY OF ADVISOR

8

 

 

 

4.01

Powers of the Advisor

8

4.02

Approval by the Board

9

4.03

Modification or Revocation of Authority of Advisor

9

 

 

ARTICLE 5 BANK ACCOUNTS

9

 

 

ARTICLE 6 RECORDS AND ACCESS

9

 

 

ARTICLE 7 LIMITATION ON ACTIVITIES

9

 

 

ARTICLE 8 FEES

10

 

 

 

8.01

Origination Fees

9

8.02

Asset Management Fees

10

8.03

Disposition Fees

10

8.04

Operating Partnership Interests

10

8.05

Payment in Shares

11

 

 

ARTICLE 9 EXPENSES

11

 

 

 

9.01

General

11

9.02

Initial Organization and Offering Expenses

12

9.03

Timing of and Additional Limitations on Reimbursements

12

 

 

ARTICLE 10 OTHER SERVICES

12

 

 

ARTICLE 11 VOTING AGREEMENT

13

 

 

ARTICLE 12 RELATIONSHIP OF ADVISOR AND COMPANY; OTHER ACTIVITIES OF THE ADVISOR

13

 

 

 

12.01

Relationship

13

12.02

Time Commitment

13

12.03

Investment Opportunities and Allocation

13

 

 

ARTICLE 13 THE RODIN NAME

13

 

 

ARTICLE 14 TERM AND TERMINATION OF THE AGREEMENT

14

 

 

 

14.01

Term

14

14.02

Termination by the Parties

14

14.03

Payments on Termination and Survival of Certain Rights and Obligations

15

 

 

ARTICLE 15 ASSIGNMENT

15

 

 

ARTICLE 16 INDEMNIFICATION AND LIMITATION OF LIABILITY

15

 

 

 

16.01

Indemnification

15

i

 

--------------------------------------------------------------------------------

 

16.02

Limitation on Indemnification

16

16.03

Limitation on Payment of Expenses

16

16.04

Indemnification by Advisor

16

 

 

ARTICLE 17 NON-SOLICITATION

16

 

 

ARTICLE 18 MISCELLANEOUS

17

 

 

 

18.01

Notices

17

18.02

Modification

17

18.03

Severability

17

18.04

Construction

17

18.05

Entire Agreement

17

18.06

Waiver

17

18.07

Interpretation

17

18.08

Headings

17

18.09

Counterparts

17

 

 

ii

 

--------------------------------------------------------------------------------

 

ADVISORY AGREEMENT

THIS ADVISORY AGREEMENT (this “Agreement”), dated as of 2nd day of May, 2018
(the “Effective Date”), is entered into by and among Rodin Income Trust, Inc., a
Maryland corporation (the “Company”), Rodin Income Trust Operating Partnership,
L.P., a Delaware limited partnership (the “Operating Partnership”), Rodin Income
Advisors, LLC, a Delaware limited liability company (the “Advisor”) and, solely
in connection with the obligations set forth in Article 13, Cantor Fitzgerald
Investors, LLC, a Delaware limited liability company (the “Sponsor”).
Capitalized terms used herein shall have the meanings ascribed to them in
Article 1 below.

W I T N E S S E T H

WHEREAS, the Company intends to qualify as a REIT and intends to invest its
funds in investments permitted by the terms of Sections 856 through 860 of the
Code;

WHEREAS, the Company is the general partner of the Operating Partnership and
intends to conduct all of its business and make all or substantially all
Investments through the Operating Partnership;

WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the knowledge, experience, sources of information, advice, assistance and
certain facilities available to the Advisor and to have the Advisor undertake
the duties and responsibilities set forth herein, on behalf of, and subject to
the supervision of, the Board of the Company, all as provided herein; and

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board, on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

Article 1

DEFINITIONS

As used in this Agreement, the following terms shall have the meanings specified
below:

Acquisition Expenses means any and all expenses, excluding Origination Fees,
incurred by the Company, the Operating Partnership, the Advisor or any of their
Affiliates in connection with the selection, evaluation, acquisition,
origination or development of any Investments, whether or not acquired or
originated, as applicable, including, without limitation, legal fees and
expenses, travel and communications expenses, costs of appraisals, surveys and
environmental site assessments, nonrefundable option payments on properties or
other investments not acquired, accounting fees and expenses, title insurance
premiums, and the costs of performing due diligence.

 

Advisor means: (i) Rodin Income Advisors, LLC, a Delaware limited liability
company; or (ii) any successor advisor to the Company.

Affiliate or Affiliated means with respect to any Person: (i) any Person
directly or indirectly owning, controlling or holding, with the power to vote,
ten percent or more of the outstanding voting securities of such other Person;
(ii) any Person ten percent or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee or general partner of such other Person; and (v) any
legal entity for which such Person acts as an executive officer, director,
trustee or general partner. An entity shall not be deemed to control or be under
common control with a program sponsored by the Sponsor unless (A) the entity
owns ten percent or more of the voting equity interests of such program or (B) a
majority of the Board (or equivalent governing body) of such program is composed
of Affiliates of the entity.

Asset Management Fee means the fees payable to the Advisor pursuant to Section 
8.02.

 

 

--------------------------------------------------------------------------------

 

Average Invested Assets means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Investments before reserves for depreciation or bad debts or
other similar non-cash reserves, computed by taking the average of such values
at the end of each month during such period.

Board means the board of directors of the Company, as of any particular time.

Bylaws means the bylaws of the Company, as amended from time to time.

Cause means with respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct, gross negligence or breach of fiduciary duty by the
Advisor, or a material breach of this Agreement by the Advisor, which has not
been cured within thirty (30) days after written notice thereof.

Charter means the articles of incorporation of the Company, as amended from time
to time.

Class A Shares means the Class A shares of the Company’s common stock, par value
$0.01 per share, offered pursuant to the Offering.

 

Class I Shares means the Class I shares of the Company’s common stock, par value
$0.01 per share, offered pursuant to the Offering.

Class T Shares means the Class T shares of the Company’s common stock, par value
$0.01 per share, offered pursuant to the Offering.

Code means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

Company means Rodin Income Trust, Inc., a corporation organized under the laws
of the State of Maryland.

Contract Sales Price means the total consideration received by the Company for
the sale of an Investment.

Cost of Investments means the sum of: (i) with respect to the acquisition or
origination of a Property, Loan or other permitted investment to be wholly
owned, directly or indirectly, by the Company, the amount actually paid or
allocated to fund the acquisition, origination, development, construction or
improvement of the Property, Loan or other permitted investment, inclusive of
expenses associated with such Property, Loan or other permitted investment and
the amount of any debt associated with, or used to fund the investment in, such
Property, Loan or other permitted investment; and (ii) with respect to the
acquisition or origination of a Property, Loan or other permitted investment
through any Joint Venture, the portion of the amount actually paid or allocated
to fund the acquisition, origination, development, construction or improvement
of the Property, Loan or other permitted investment, inclusive of expenses
associated with such Property, Loan or other permitted investment and expenses
of the Joint Venture, plus the amount of any debt associated with, or used to
fund the investment in, such Property, Loan or other permitted investment that
is attributable to the Company’s investment in such Joint Venture.

Dealer Manager means Cantor Fitzgerald & Co., a New York general partnership, or
such other Person or entity selected by the Board to act as dealer manager for
the Offering.

Disposition Fee means the fees payable to the Advisor pursuant to Section 8.03.

Distribution means any distributions of money or other property by the Company
to Stockholders, including distributions that may constitute a return of capital
for federal income tax purposes.

Distribution Fee has the meaning set forth in the Charter.

Excess Amount has the meaning set forth in Section  9.03.

Expense Year has the meaning set forth in Section  9.03.

2

 

 

--------------------------------------------------------------------------------

 

FINRA means the Financial Industry Regulatory Authority, Inc.

GAAP means generally accepted accounting principles as in effect in the United
States of America from time to time.

 

Good Reason means either: (i) any failure by the Company or the Operating
Partnership to obtain a satisfactory agreement from any successor to the Company
or the Operating Partnership to assume and agree to perform the Company’s or the
Operating Partnership’s obligations under this Agreement; or (ii) any material
breach of this Agreement of any nature whatsoever by the Company or the
Operating Partnership.

Gross Proceeds means the aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Organization
and Offering Expenses, and not including Shares sold pursuant to the Company’s
distribution reinvestment plan.

Independent Appraisers has the meaning set forth in the Charter.

Independent Directors has the meaning set forth in the Charter.

Initial Public Offering means the initial public offering of Shares registered
on Registration Statement No. 333-221814 on Form S-11.

Investments means any investments by the Company or the Operating Partnership in
Properties, Loans and all other permitted investments in which the Company or
the Operating Partnership may acquire an interest, either directly or
indirectly, including through ownership interests in a Joint Venture, pursuant
to its Charter, Bylaws or operating partnership agreement, as applicable, and
the investment objectives and policies adopted by the Board from time to time,
other than short-term investments acquired for purposes of cash management.

Joint Venture means any joint venture, limited liability company, partnership or
other entity arrangements in which the Company or any of its subsidiaries is a
co-venturer, member or partner established to acquire or hold Investments.

Listing means the listing of the Shares on a national securities exchange. Upon
such Listing, the Shares shall be deemed “Listed.”

Loans means mortgage loans and other types of debt or debt-like investments made
by the Company or the Operating Partnership, either directly or indirectly,
including through ownership interests in a Joint Venture, including, without
limitation, mezzanine loans, B-Notes, bridge loans, convertible debt, wraparound
mortgage loans, construction mortgage loans, certain preferred equity interests,
loans on leasehold interests, and participations in such loans.

NASAA REIT Guidelines means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association as in effect on the Effective Date.

NAV means the Company’s net asset value, calculated on a quarterly basis
pursuant to the Company’s Valuation Guidelines.

Net Income means, for any period, the Company’s total revenues applicable to
such period, less the total expenses applicable to such period excluding
additions to reserves for depreciation, bad debts or other similar non-cash
reserves; provided, however, Net Income for purposes of calculating total
allowable Operating Expenses (as defined herein) shall exclude the gain from the
sale of the Company’s assets.

Offering means any offering of Shares that is registered with the SEC, excluding
Shares offered under any employee benefit plan.

 

Operating Expenses means all costs and expenses paid or incurred by the Company,
as determined under GAAP, that in any way are related to the operation of the
Company or its business, including asset management fees paid to the Advisor,
but excluding: (i) the expenses of raising capital such as Organization and
Offering Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and taxes
incurred in connection with the issuance, distribution, transfer, registration
and Listing; (ii) interest payments; (iii) taxes; (iv) non-cash expenditures
such as depreciation, amortization, and bad debt reserves; (v) incentive fees
paid in compliance with the NASAA REIT Guidelines; and (vi) acquisition

3

 

 

--------------------------------------------------------------------------------

 

fees, Acquisition Expenses, Disposition Fees on the sale of real property and
other fees and expenses connected with the acquisition, financing, origination,
disposition and ownership of real estate interests, loans or other property
(other than Disposition Fees on the sale of assets other than real property),
including the costs of foreclosure, insurance premiums, legal services,
maintenance, repair, and improvement of property. The definition of “Operating
Expenses” set forth above is intended to encompass only those expenses which are
required to be treated as “Total Operating Expenses” under the NASAA REIT
Guidelines. As a result, and notwithstanding the definition set forth above, any
expense of the Company which is not part of Total Operating Expenses under the
NASAA REIT Guidelines shall not be treated as part of “Operating Expenses” for
purposes hereof.

Operating Partnership means Rodin Income Trust Operating Partnership, L.P., a
Delaware limited partnership formed to own and operate Investments on behalf of
the Company.

Operating Partnership Agreement means the limited partnership agreement by and
among the Company, the Sponsor and Rodin Income Trust OP Holdings, LLC, as
amended.

OP Units means the units of limited partnership interest in the Operating
Partnership

Organization and Offering Expenses means any and all costs and expenses incurred
by or on behalf of the Company and to be paid from the assets of the Company in
connection with the formation of the Company and the qualification and
registration of an Offering, and the marketing and distribution of Shares,
including, without limitation, total underwriting and brokerage discounts and
commissions (including fees of the underwriters’attorneys), expenses for
printing, preparing and amending registration statements or supplementing
prospectuses, mailing and distributing costs, salaries of employees while
engaged in sales activities, telephone and other telecommunications costs, all
advertising and marketing expenses, charges of transfer agents, registrars,
trustees, escrow holders, depositories and experts and fees, expenses and taxes
related to the filing, registration and qualification of the sale of the Shares
under federal and state laws, including taxes and fees and accountants’ and
attorneys’ fees, bona-fide due diligence expenses of broker-dealers and expenses
incurred by the Advisor for administrative services related to the issuance of
the Shares.

Origination Fees means the fees payable to the Advisor pursuant to Section 8.01
plus all other fees and commissions, excluding Acquisition Expenses, paid by any
Person to any other Person in connection with originating any mortgages or Loans
for any Property by the Company.

Person means an individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c)(17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.

 

Property means any real property or properties transferred or conveyed to the
Company or the Operating Partnership, either directly or indirectly, including
through ownership interests in a Joint Venture.

Property Manager means an entity that has been retained to perform and carry out
property management services at one or more of the Properties, excluding
persons, entities or independent contractors retained or hired to perform
facility management or other services or tasks at a particular Property, the
costs for which are passed through to and ultimately paid by the tenant at such
Property.

Prospectus means the Company’s final prospectus for any public offering within
the meaning of Section 2(10) of the Securities Act of 1933, as amended.

Registration Statement means the registration statement filed by the Company
with the SEC on Form S-11 (Reg. No. 333-221814), as amended from time to time,
in connection with the Initial Public Offering.

REIT means a “real estate investment trust” under Sections 856 through 860 of
the Code.

4

 

 

--------------------------------------------------------------------------------

 

Sale means (i) any transaction or series of transactions whereby: (A) the
Company or the Operating Partnership, directly or indirectly (except as
described in other subsections of this definition), sells, grants, transfers,
conveys or relinquishes its ownership of any Investment or portion thereof,
including the lease of any Property consisting of a building only, and including
any event with respect to any Investment which gives rise to a significant
amount of insurance proceeds or condemnation awards, and including the issuance
by one of the Company’s subsidiaries of any asset backed securities or
collateralized debt obligations as part of a securitization transaction; (B) the
Company or the Operating Partnership, directly or indirectly (except as
described in other subsections of this definition), sells, grants, transfers,
conveys or relinquishes its ownership of all or substantially all of the
interest of the Company or the Operating Partnership in any Joint Venture in
which it is a co-venturer or partner; (C) any Joint Venture in which the Company
or the Operating Partnership is a co-venturer or partner directly or indirectly
(except as described in other subsections of this definition) sells, grants,
transfers, conveys or relinquishes its ownership of any Investment or portion
thereof, including any event with respect to any Investment which gives rise to
a significant amount of insurance proceeds or condemnation awards, and including
the issuance by such a Joint Venture or one of its subsidiaries of any asset
backed securities or collateralized debt obligations as part of a securitization
transaction; or (D) the Company directly or indirectly (except as described in
other subsections of this definition), sells, grants, conveys or relinquishes
its interest in any Investment or portion thereof, including any payments
thereunder or in satisfaction thereof (other than regularly scheduled interest
payments) or any amounts owed pursuant to such Investment, and including any
event with respect to any Investment which gives rise to a significant amount of
insurance proceeds or similar awards; or (E) the Company directly or indirectly
(except as described in other subsections of this definition) sells, grants,
transfers, conveys or relinquishes its ownership of any other asset not
previously described in this definition or any portion thereof, but (ii) not
including any transaction or series of transactions specified in clause (i) (A)
through (E) above in which the proceeds of such transaction or series of
transactions are reinvested by the Company in one or more assets within 180 days
thereafter.

SEC means the United States Securities and Exchange Commission.

Securities means any Shares, any other stock, shares or other evidences of
equity or beneficial or other interests, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in, temporary or interim certificates for, receipts for, guarantees of, or
warrants, options or rights to subscribe to, purchase or acquire, any of the
foregoing.

Selling Commissions has the meaning set forth in the Charter.

Shares means collectively, the Class A Shares, Class T Shares and Class I
Shares.

Special OP Units means the separate series of limited partnership interests
issued in accordance with Section 8.04.

Sponsor means Cantor Fitzgerald Investors, LLC, a Delaware limited liability
company

Stockholders means the registered holders of the Shares.

Termination Date means the date of termination of the Agreement determined in
accordance with Article 14 hereof.

Valuation Guidelines means the valuation guidelines adopted by the Board, as
amended from time to time.

2%/25% Guidelines means the requirement pursuant to the NASAA REIT Guidelines
that, in any period of four consecutive fiscal quarters, total Operating
Expenses not exceed the greater of 2.0% of the Company’s Average Invested Assets
during such 12-month period or 25.0% of the Company’s Net Income over the same
12-month period.

5

 

 

--------------------------------------------------------------------------------

 

Article 2

APPOINTMENT

The Company and the Operating Partnership hereby appoint the Advisor to serve as
their advisor and asset manager subject to the terms and upon the conditions set
forth in this Agreement, and the Advisor hereby accepts such appointment.

Article 3

DUTIES OF THE ADVISOR

The Advisor is responsible for managing, operating, directing and supervising
the operations and administration of the Company and its assets. The Advisor
undertakes to use its commercially reasonable efforts to present to the Company
and the Operating Partnership potential investment opportunities, to make
investment decisions on behalf of the Company subject to the limitations in the
Company’s Charter, the direction and oversight of the Board and Section  4.03
hereof, and to provide the Company with a continuing and suitable investment
program consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Board. Subject to the
limitations set forth in this Agreement, including Article  4 hereof, and the
continuing and exclusive authority of the Board over the management of the
Company, the Advisor shall, either directly or by engaging an Affiliate or third
party, perform the following duties at the request of the Company:

3.01 Offering Services. The Advisor shall manage and supervise:

(i) Development of the Initial Public Offering and any subsequent or
simultaneous Offering approved by the Board, including the determination of the
specific terms of the securities to be offered by the Company, preparation of
all offering and related documents, and obtaining all required regulatory
approvals of such documents;

(ii) Along with the Dealer Manager, approval of the participating broker-dealers
and negotiation of the related selling agreements;

(iii) Coordination of the due diligence process relating to participating
broker-dealers and their review of the Registration Statement and other Offering
and Company documents;

(iv) Preparation and approval of all marketing materials contemplated to be used
by the Dealer Manager or others relating to the Offering;

(v) Along with the Dealer Manager, negotiation and coordination with the
transfer agent for the receipt, collection, processing and acceptance of
subscription agreements, commissions, and other administrative support
functions;

(vi) Creation and implementation of various technology and electronic
communications related to the Offering; and

(vii) All other services related to the Offering, other than services that
(a) are to be performed by the Dealer Manager, (b) the Company elects to perform
directly or (c) would require the Advisor to register as a broker-dealer with
the SEC, FINRA or any state.

3.02 Acquisition Services.

The Advisor shall:

(i) Serve as the Company’s investment and financial advisor and obtain certain
market research and economic and statistical data in connection with the
Company’s Investments and investment objectives and policies;

(ii) Subject to Article  4 hereof and the investment objectives and policies of
the Company: (a) locate, analyze and select potential Investments; (b) structure
and negotiate the terms and conditions of transactions pursuant to which the
Investments will be made; and (c) acquire Investments on behalf of the Company;

 

(iii) Oversee the due diligence process related to prospective investments;

(iv) Prepare reports regarding prospective investments which include
recommendations and supporting documentation necessary for the Board to evaluate
the prospective investments;

6

 

 

--------------------------------------------------------------------------------

 

(v) Obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of prospective investments of the
Company; and

(vi) Negotiate and execute approved Investments and other transactions.

3.03 Asset Management Services.

The Advisor shall:

(i) Investigate, select, and, on behalf of the Company, engage and conduct
business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, lenders, technical advisors, attorneys, brokers,
underwriters, corporate fiduciaries, escrow agents, depositaries, custodians,
agents for collection, insurers, insurance agents, developers, construction
companies, Property Managers and any and all Persons acting in any other
capacity deemed by the Advisor necessary or desirable for the performance of any
of the foregoing services;

(ii) Monitor applicable markets and obtain reports (which may be prepared by the
Advisor or its Affiliates) where appropriate, concerning the value of
Investments of the Company;

(iii) Monitor and evaluate the performance of Investments of the Company,
provide daily management services to the Company and perform and supervise the
various management and operational functions related to the Company’s
Investments;

(iv) Formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
financing and refinancing, marketing, leasing and disposition of Investments on
an overall portfolio basis;

(v) Oversee the performance by the Property Managers of their duties, including
collection and proper deposits of rental payments and payment of Property
expenses and maintenance;

(vi) Conduct periodic on-site property visits to some or all (as the Advisor
deems reasonably necessary) of the Properties to inspect the physical condition
of the Properties and to evaluate the performance of the Property Managers;

(vii) Review, analyze and comment upon the operating budgets, capital budgets
and leasing plans prepared and submitted by each Property Manager and aggregate
these property budgets into the Company’s overall budget;

 

(viii) Coordinate and manage relationships between the Company and any Joint
Venture partners;

(ix) Provide financial and operational planning services and investment
portfolio management functions;

(x) Assist the Board in the development, oversight, implementation and
coordination of the Company’s NAV procedures;

(xi) Provide information in connection with the Company’s Properties and
Investments to the Independent Appraisers and other parties involved in
determining the NAV and obtain market quotations or conduct fair valuation
determinations concerning the value of Investments; and

(xii) Monitor each Independent Appraiser’s valuation process to ensure that it
complies with the Valuation Guidelines.

3.04 Accounting and Other Administrative Services.

The Advisor shall:

(i) Manage and perform the various administrative functions necessary for the
management of the day-to-day operations of the Company;

(ii) From time-to-time, or at any time reasonably requested by the Board, make
reports to the Board on the Advisor’s performance of services to the Company
under this Agreement;

(iii) Make reports to the Board, at least annually, of the allocation of
Investments that have been allocated by the Sponsor to the Company and any other
programs advised, sponsored or organized by the Sponsor or its Affiliates;

(iv) Coordinate with the Company’s independent auditors to prepare and deliver
to the Company’s audit committee an annual report covering the Advisor’s
compliance with certain material aspects of this Agreement;

(v) Provide or arrange for administrative services and items, legal and other
services, office space, office furnishings, personnel and other overhead items
necessary and incidental to the Company’s business and operations;

7

 

 

--------------------------------------------------------------------------------

 

(vi) Provide financial and operational planning services and portfolio
management functions;

(vii) Maintain accounting data and any other information concerning the
activities of the Company as shall be needed to prepare and file all periodic
financial reports and returns required to be filed with the SEC and any other
regulatory agency, including annual financial statements;

(viii) Maintain all appropriate books and records of the Company;

(ix) Oversee tax and compliance services and risk management services and
coordinate with appropriate third parties, including independent accountants and
other consultants, on related tax matters;

(x) Supervise the performance of such ministerial and administrative functions
as may be necessary in connection with the daily operations of the Company;

(xi) Provide the Company with all necessary cash management services;

 

(xii) Manage and coordinate with the transfer agent the distribution process and
payments to Stockholders;

(xiii) Consult with the officers of the Company and the Board, and assist in
evaluating and obtaining adequate insurance coverage based upon risk management
determinations;

(xiv) Provide the officers of the Company and the Board with timely updates
related to the overall regulatory environment affecting the Company, as well as
managing compliance with such matters;

(xv) Consult with the officers of the Company and the Board relating to the
corporate governance structure and appropriate policies and procedures related
thereto; and

(xvi) Oversee all reporting, record keeping, internal controls and similar
matters in a manner to allow the Company to comply with applicable law including
the Sarbanes-Oxley Act of 2002.

3.05 Stockholder Services.

The Advisor shall:

(i) Manage communications with Stockholders, including answering phone calls,
preparing and sending written and electronic reports and other communications;
and

(ii) Establish technology infrastructure to assist in providing Stockholder
support and service.

3.06 Financing Services.

The Advisor shall:

(i) Identify and evaluate potential financing and refinancing sources, engaging
a third-party broker if necessary;

(ii) Negotiate terms, arrange and execute financing agreements;

(iii) Manage relationships between the Company and its lenders; and

(iv) Monitor and oversee the service of the Company’s debt facilities and other
borrowings.

 

3.07 Disposition Services.

The Advisor shall:

(i) Consult with the Board and provide assistance with the evaluation and
approval of potential asset dispositions, sales or other liquidity events; and

(ii) Structure and negotiate the terms and conditions of transactions pursuant
to which Investments may be sold.

8

 

 

--------------------------------------------------------------------------------

 

Article 4

AUTHORITY OF ADVISOR

4.01 Powers of the Advisor. Subject to the express limitations set forth in this
Agreement, any restrictions imposed by law, rule or regulation and the
continuing and exclusive authority of the Board over the management of the
Company, the power to direct the management, operation and policies of the
Company, including making, financing and disposing of Investments, and the
performance of those services described in Article 3 hereof, shall be vested in
the Advisor, which shall have the power by itself and shall be authorized and
empowered on behalf and in the name of the Company to carry out any and all of
the objectives and purposes of the Company and to perform all acts and enter
into and perform all contracts and other undertakings that it may in its sole
discretion deem necessary, advisable or incidental thereto to perform its
obligations under this Agreement. The Advisor shall have the power to delegate
all or any part of its rights and powers to manage and control the business and
affairs of the Company to such officers, employees, Affiliates, agents and
representatives of the Advisor or the Company as it may deem appropriate. Any
authority delegated by the Advisor to any other Person shall be subject to the
limitations on the rights and powers of the Advisor specifically set forth in
this Agreement or the Charter.

4.02 Approval by the Board. Notwithstanding the foregoing, the Advisor may not
take any action on behalf of the Company without the prior approval of the Board
or duly authorized committees thereof if the Charter or Maryland General
Corporation Law require the prior approval of the Board. If the Board or a
committee of the Board must approve a proposed investment, financing or
disposition or chooses to do so, the Advisor will deliver to the Board or
committee, as applicable, all documents required by it to evaluate such
investment, financing or disposition.

4.03 Modification or Revocation of Authority of Advisor. The Board may, at any
time upon the giving of notice to the Advisor, modify or revoke the authority or
approvals set forth in Article  3 and this Article  4; provided, however, that
such modification or revocation shall be effective upon receipt by the Advisor
and shall not be applicable to investment transactions to which the Advisor has
committed the Company prior to the date of receipt by the Advisor of such
notification.

Article 5

BANK ACCOUNTS

The Advisor may establish and maintain one or more bank accounts in the name of
the Company and the Operating Partnership and may collect and deposit into any
such account or accounts, and disburse from any such account or accounts, any
money on behalf of the Company or the Operating Partnership, under such terms
and conditions as the Board may approve, provided that no funds shall be
commingled with the funds of the Advisor. The Advisor shall from time to time
render appropriate accountings of such collections and payments to the Board and
the independent auditors of the Company.

Article 6

RECORDS AND ACCESS

The Advisor, in the conduct of its responsibilities to the Company, shall
maintain, or cause to be maintained, adequate and separate books and records for
the Company’s operations in accordance with GAAP, which shall be supported by
sufficient documentation to ascertain that such books and records are properly
and accurately recorded. Such books and records shall be the property of the
Company and shall be available for inspection by the Board and by counsel,
auditors and other authorized agents of the Company, at any time or from time to
time during normal business hours. The Advisor shall at all reasonable times
have access to the books and records of the Company and the Operating
Partnership.

9

 

 

--------------------------------------------------------------------------------

 

Article 7

LIMITATION ON ACTIVITIES

Notwithstanding any provision in this Agreement to the contrary, the Advisor
shall not take any action that, in its sole judgment made in good faith,
would: (i) adversely affect the ability of the Company to qualify or continue to
qualify as a REIT under the Code unless the Board has determined that the
Company will not seek or maintain REIT qualification for the Company;
(ii) subject the Company to regulation under the Investment Company Act of 1940,
as amended; (iii) violate any law, rule, regulation or statement of policy of
any governmental body or agency having jurisdiction over the Company, its Shares
or its other securities; (iv) require the Advisor to register as a broker-dealer
with the SEC, FINRA or any state; or (v) violate the Charter or Bylaws. In the
event an action that would violate (i) through (v) of the preceding sentence but
such action has been ordered by the Board, the Advisor shall notify the Board of
the Advisor’s judgment of the potential impact of such action and shall refrain
from taking such action until it receives further clarification or instructions
from the Board. In such event, the Advisor shall have no liability for acting in
accordance with the specific instructions of the Board so given.

 

Article 8

FEES

8.01 Origination Fees. As compensation for the investigation, selection,
sourcing and origination of commercial real estate-related Loans, the Company
shall pay an Origination Fee to the Advisor or its Affiliates for each such Loan
but only if and to the extent there is a corresponding fee paid by the borrower
to the Company. With respect to the origination of a Loan to be wholly owned,
directly or indirectly, by the Company, the Origination Fee payable to the
Advisor shall be equal to up to one percent (1.0%) of the amount funded by the
Company to originate the Loan. With respect to the origination of a Loan through
any Joint Venture in which the Company or the Operating Partnership is, directly
or indirectly, a partner, the Origination Fee payable to the Advisor or its
Affiliates shall be equal to an amount of one percent (1.0%) of the portion of
the amount, funded or allocated, inclusive of the Acquisition Expenses
associated with such Loan, and the amount of any debt associated with, or used
to fund the Loan in, such Loan that is attributable to the Company’s investment
in such Joint Venture. Notwithstanding anything herein to the contrary, the
payment of Origination Fees by the Company shall be subject to the limitations
on acquisition fees contained in (and defined in) the Charter.

8.02 Asset Management Fees. The Company shall pay the Advisor or its Affiliates
as compensation for the services described in Section  3.03 hereof a monthly fee
(the “Asset Management Fee”) in an amount equal to one-twelfth of 1.25% of the
sum of the Cost of Investments (or in the case of Loans, the principal amount),
less any principal repaid by borrowers on Loans or other debt-related
investments (or the Company’s proportionate share thereof in the case of an
Investment made through a Joint Venture), as of the end of each month. For
purposes of calculating the Asset Management Fee, the Cost of Investments for
each Investment shall be prorated for the number of days during the applicable
month that the Company owns such Investment. The Advisor shall submit a monthly
invoice to the Company, accompanied by a computation of the Asset Management Fee
for the applicable month. The Asset Management Fee shall generally be payable on
the last day of the month that immediately follows the month in which such Asset
Management Fee was earned, or the first business day following the last day of
such month. However, payment of the Asset Management Fee may be deferred or
waived, in whole or in part (or received in Shares) as to any transaction in the
sole discretion of the Advisor. Any such deferred or waived Asset Management
Fees shall be paid to the Advisor or its Affiliates without interest at such
subsequent date as the Advisor shall request.

8.03 Disposition Fees.

(i) If the Advisor or any of its Affiliates provide a substantial amount of
services, and based on the services, as determined by the Independent Directors,
in connection with a Sale (except for the Sale of any Securities that are traded
on a national securities exchange), the Advisor or such Affiliate shall receive
a Disposition Fee in an amount of 1.0% of the Contract Sales Price of each Loan,
Security (including mortgage-backed securities or collateralized debt
obligations issued by a subsidiary of the Company as part of a securitization
transaction) or Property sold.

 

(ii) The Advisor shall also receive a Disposition Fee upon the maturity,
prepayment, workout, modification or extension of a Loan or other debt-related
investment if there is a corresponding fee paid by the borrower to the Company,
in which event the Advisor shall receive the lesser of (i) 1.0% of the principal
amount of the Loan or debt-related investment prior to such transaction or
(ii) the amount of the fee paid by the borrower to the Company in connection
with such transaction.

10

 

 

--------------------------------------------------------------------------------

 

(iii) To the extent the Disposition Fee is paid upon the Sale of any assets
other than real property, such amount shall count against the limit of Operating
Expenses required to be treated as “Total Operating Expenses” under the NASAA
REIT Guidelines. In addition, the payment of any Disposition Fees by the Company
shall be subject to the limitations contained in the Company’s Charter and in no
event shall the Disposition Fee exceed an amount which, when added to the fees
paid by the Company to unaffiliated parties in connection with a Sale, equals
the lesser of a competitive real estate commission or 6.0% of the Contract Sales
Price. The Advisor shall submit an invoice to the Company following the closing
or closings of each disposition, accompanied by a computation of the Disposition
Fee. Generally, the Disposition Fee payable to the Advisor shall be paid at the
closing of the transaction upon receipt of the invoice by the Company; provided,
however, that such Disposition Fee shall be paid to an Affiliate of the Advisor
that is registered as a FINRA member broker-dealer if applicable laws or
regulations prohibit such payment to be made to a Person that is not a FINRA
member broker-dealer. However, payment of the Disposition Fee may be deferred or
waived (or accepted in Shares), in whole or in part, as to any transaction in
the sole discretion of the Advisor. Any such deferred or waived Disposition Fees
shall be paid to the Advisor or its Affiliates without interest at such
subsequent date as the Advisor shall request.

8.04 Operating Partnership Interests. An Affiliate of the Advisor has made a
capital contribution of $1,000 to the Operating Partnership in exchange for
Special OP Units. The Special OP Units shall be entitled to the distributions
provided for, and shall be subject to redemption by the Operating Partnership,
in accordance with the terms of the Operating Partnership Agreement. To the
extent distributions to the Special OP Units are not paid from net sales
proceeds, such amounts will count against the limit on Operating Expenses. In
the event of termination of this Agreement by the Company for Cause, the Company
shall redeem the Special OP Units in exchange for a one-time cash payment to the
Advisor’s Affiliate of $1.00.

8.05 Payment in Shares. In the event the Advisor, in its sole discretion, elects
to be paid any of the fees set forth in this Article 8 in Class I Shares (in
lieu of cash payment), the number of Class I Shares shall be equal to (A) the
cash amount of such fee; divided by (B) either (i) the then-current offering
price (or the most recent offering price if the Company is not engaged in the
offering) of the Class I Shares net of dealer manager fees and selling
commissions, or (ii) as of the date the Company publishes a NAV per share, the
then-current NAV per share applicable to Class I Shares.

Article 9

EXPENSES

9.01 General. In addition to the compensation paid to the Advisor pursuant to
Article 8 hereof, the Company shall pay directly or reimburse the Advisor or its
Affiliates for all of the expenses paid or incurred by the Advisor or its
Affiliates on behalf of the Company or in connection with the services provided
to the Company pursuant to this Agreement, including, but not limited to:

(i) All Organization and Offering Expenses; provided, however, that the Advisor,
or an Affiliate of the Advisor, shall be responsible for the payment of the
Company’s Organizational and Offering Expenses to the extent the total amount of
such expenses exceeds 15.0% of Gross Proceeds from the Company’s offering;
provided that within 60 days after the end of the month in which an Offering
terminates, the Advisor shall reimburse the Company to the extent the Company
incurred Organization and Offering Expenses exceeding 15.0% of the Gross
Proceeds raised in the completed Offering;

(ii) Origination Fees and Acquisition Expenses incurred in connection with the
selection and acquisition of Investments, including such expenses incurred
related to assets pursued or considered but not ultimately acquired by the
Company, provided that, notwithstanding anything herein to the contrary, the
payment of Origination Fees and Acquisition Expenses by the Company shall be
subject to the limitations contained in the Company’s Charter;

(iii) The actual out-of-pocket cost of goods and services used by the Company
and obtained from entities not Affiliated with the Advisor;

(iv) Interest and other costs for borrowed money or securitization transactions,
including discounts, points and other similar fees;

(v) Taxes and assessments on income or Properties, taxes as an expense of doing
business and any other taxes otherwise imposed on the Company and its business,
assets or income;

(vi) Out-of-pocket costs associated with insurance required in connection with
the business of the Company or by its officers and Board;

11

 

 

--------------------------------------------------------------------------------

 

(vii) Expenses of managing, improving, developing, operating and selling
Investments owned, directly or indirectly, by the Company, as well as expenses
of other transactions relating to such Investments, including but not limited to
prepayments, maturities, workouts and other settlements of Loans and other
Investments;

(viii) All out-of-pocket expenses in connection with payments to the Board and
meetings of the Board and Stockholders;

 

(ix) Personnel and related employment costs incurred by the Advisor or its
Affiliates in performing the services described in Article 3 hereof, including
but not limited to reasonable salaries and wages, benefits and overhead of all
employees directly involved in the performance of such services, provided that
no reimbursement shall be made for costs of such employees of the Advisor or its
Affiliates to the extent that such employees (A) perform services for which the
Advisor receives Origination Fees or Disposition Fees or (B) serve as executive
officers of the Company;

(x) Out-of-pocket expenses of providing services for and maintaining
communications with Stockholders, including the cost of preparation, printing,
and mailing annual reports and other Stockholder reports, proxy statements and
other reports required by governmental entities;

(xi) Audit, accounting and legal fees, and other fees for professional services
relating to the operations of the Company and all such fees incurred at the
request, or on behalf of, the Board or any other committee of the Board;

(xii) Out-of-pocket costs for the Company to comply with all applicable laws,
regulations and ordinances;

(xiii) Expenses connected with payments of Distributions made or caused to be
made by the Company to the Stockholders;

(xiv) Expenses of organizing, redomesticating, merging, liquidating or
dissolving the Company or of amending the Charter or the Bylaws; and

(xv) All other out-of-pocket costs and expenses incurred by the Advisor or its
Affiliates in performing the Advisor’s duties hereunder.

9.02 Initial Organization and Offering Expenses.

(i) The Advisor has agreed to pay, on behalf of the Company, all Organization
and Offering Expenses (less Selling Commissions and Distribution Fees) (the
“Initial O&O Costs”) through the first anniversary of the date on which the
Company satisfies the minimum offering requirement for the Initial Public
Offering (the “Escrow Break Anniversary”).

(ii) The Company shall not be required to reimburse the Advisor for payment of
the Initial O&O Costs prior to the Escrow Break Anniversary. Following the
Escrow Break Anniversary, the Company will reimburse the Advisor for payment of
the Initial O&O Costs ratably over a 36-month period; provided, however, that
the Company shall not be obligated to pay any amounts that as a result of such
payment would cause the aggregate payments for Organization and Offering
Expenses (less Selling Commissions and Distribution Fees) paid to the Advisor to
exceed 1% of gross offering proceeds of the Initial Public Offering as of such
payment date (the “1% Cap”). Any amounts not reimbursed in any period shall be
included in determining any reimbursement for a subsequent period. The Company
may, in its sole discretion, pay amounts to the Advisor in excess of the ratable
amount for the Initial O&O Costs; provided that the payment of such amounts is
not in excess of the 1% Cap.

(iii) After the Escrow Break Anniversary, the Advisor, in its sole discretion,
may pay some or all of the Organization and Offering Expenses but is not
required to do so. To the extent the Advisor pays such additional Organization
and Offering Expenses, the Company will be obligated to reimburse the Advisor
subject to the 1% Cap.

9.03 Timing of and Additional Limitations on Reimbursements.

(i) Expenses incurred by the Advisor on behalf of the Company and reimbursable
pursuant to this Article 9 shall be reimbursed no less than monthly to the
Advisor. The Advisor shall prepare a statement documenting the expenses of the
Company during each quarter and shall deliver such statement to the Company
within 45 days after the end of each quarter.

(ii) Commencing upon the earlier of the fourth fiscal quarter after (i) the
Company makes an initial Investment or (ii) six months after commencement of the
Initial Public Offering, the following limitation on Operating Expenses shall
apply: the Company shall not reimburse the Advisor at the end of any fiscal
quarter for Operating Expenses that in the four consecutive fiscal quarters then
ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2.0% of
Average Invested Assets or 25.0% of Net Income (the “2%/25% Guidelines”) for
such year unless the Board determines that such excess was justified, based on
unusual and nonrecurring factors that the Board deems sufficient. If the Board
does not approve such excess as being so justified, any Excess Amount paid to
the Advisor during a fiscal quarter shall be repaid to the Company. If the Board

12

 

 

--------------------------------------------------------------------------------

 

determines such excess was justified, then, within 60 days after the end of any
fiscal quarter of the Company for which total reimbursed Operating Expenses for
the Expense Year exceed the 2%/25% Guidelines, the Advisor, at the direction of
the Board, shall cause such fact to be disclosed to the Stockholders in writing
(or the Company shall disclose such fact to the Stockholders in the next
quarterly report of the Company or by filing a Current Report on Form 8-K with
the SEC within 60 days of such quarter end), together with an explanation of the
factors the Board considered in determining that such excess expenses were
justified. The Company will ensure that such determination will be reflected in
the minutes of the meetings of the Board. All figures used in the foregoing
computation shall be determined in accordance with GAAP applied on a consistent
basis.

Article 10

OTHER SERVICES

Should: (i) the Operating Partnership request that the Advisor or any Affiliate
or any manager, officer or employee of the Advisor or Affiliate render services
for the Company other than as set forth in this Agreement; or (ii) there be
changes to the regulatory environment in which the Advisor or Company operates
that would increase significantly the level of services performed such that the
costs and expenses borne by the Advisor for which the Advisor is not entitled to
separate reimbursement for personnel and related employment direct costs and
overhead under Article 9 of this Agreement would increase significantly, such
services shall be separately compensated at such rates and in such amounts as
are agreed by the Advisor and the Independent Directors, subject to the
limitations contained in the Charter, and shall not be deemed to be services
pursuant to the terms of this Agreement.

Article 11

VOTING AGREEMENT

The Advisor agrees that, with respect to any Shares now or hereinafter owned by
it or its Affiliates, none of them will vote or consent on matters submitted to
the Stockholders of the Company regarding: (i) the removal of the Advisor or any
of its Affiliates as the Advisor; or (ii) any transaction between the Company
and the Advisor or any of its Affiliates. This voting restriction shall survive
until such time that the Advisor or any of its Affiliates is no longer serving
as the Advisor.

Article 12

RELATIONSHIP OF ADVISOR AND COMPANY;

OTHER ACTIVITIES OF THE ADVISOR

12.01 Relationship. The Company and the Advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor from engaging in other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or its Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, employee or equityholder of the Advisor or its
Affiliates to engage in any other business or to render services of any kind to
any other Person. The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein. The Advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or could create a conflict of interest between the
Advisor’s obligations to the Company and its obligations to or its interest in
any other Person.

12.02 Time Commitment. The Advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this
Agreement. The Company acknowledges that the Advisor and its Affiliates and
their respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.

13

 

 

--------------------------------------------------------------------------------

 

12.03 Investment Opportunities and Allocation. The Advisor shall be required to
use commercially reasonable efforts to present a continuing and suitable
investment program to the Company that is consistent with the investment
policies and objectives of the Company, but neither the Advisor nor any
Affiliate of the Advisor shall be obligated to present any particular Investment
opportunity to the Company even if the opportunity is of a character that, if
presented to the Company, could be taken by the Company. In the event an
Investment opportunity is identified, the allocation procedures set forth under
the caption “Conflicts of Interest—Allocation of Investment Opportunities” in
any Prospectus (as may be amended from time to time) shall govern the allocation
of the opportunity among the Company, any of its Affiliates and any investment
vehicles sponsored or managed by the Sponsor or any of their Affiliates.

Article 13

THE Rodin NAME

The Company acknowledges and agrees that the Sponsor and its Affiliates have a
proprietary interest in the name “Rodin.” Except upon the express prior written
consent of Sponsor, on a case by case basis, which if given, may be withdrawn at
any time in the sole discretion of Sponsor, the Company shall not (and shall
cause its Affiliates and each of its and their partners, officers, directors,
employees and agents, whether present or future (collectively, “Personnel”) not
to): (i) use, apply for or register in any manner, form or jurisdiction
whatsoever any of Sponsor’s or any of Sponsor’s Affiliates’ name(s), trade
name(s), logo(s), trademark(s), service mark(s), business, trade or corporate
name(s), Internet domain name(s), social media/username domain(s), or sub-domain
name(s), in each case, whether registered or unregistered, or any variations,
translations, or transliterations thereof, or any terms confusingly similar to
any of the foregoing, including without limitation, the name “Rodin”
(collectively, the “Names and Marks”), or (ii) sublicense the Names and Marks to
any third party or grant any third party the right to use the Names and Marks.

 

The Company acknowledges and agrees (and shall cause its Personnel to
acknowledge and agree) that: (i) Sponsor is and shall remain at all times the
sole and exclusive owner of all right, title and interest in and to the Names
and Marks and any and all proprietary rights therein and thereto, (ii) nothing
contained herein creates, shall create, nor shall be construed as a grant of,
any right, title or interest in or to any Names and Marks or any proprietary
rights therein or thereto, (iii) all right, title and interest in and to the
Names and Marks is expressly reserved by Sponsor, and (iv) the Company and its
Personnel shall keep the Names and Marks free from all liens, mortgages, or
other encumbrances.

The Company recognizes the value of the goodwill associated with the Names and
Marks and the proprietary rights therein and thereto. Should Sponsor provide its
written consent to use the Names and Marks, the Company agrees that (i) any use
of the Names and Marks and any goodwill arising therefrom, shall inure solely to
the benefit of Sponsor, (ii) it will use the Names and Marks only in accordance
with and subject to Sponsor’s specification, direction and information, and
(iii) it shall fully cooperate (and shall ensure that its Personnel fully
cooperate) with Sponsor as reasonably required from time to time by Sponsor to
perfect or otherwise secure all rights, title and interest in any and all Names
and Marks.

Upon expiration or termination of this Agreement, or upon Sponsor’s withdrawal
of any written consent by Sponsor to use the Names and Marks, or if at any time
the Company ceases to retain the Advisor or one of its Affiliates to perform
advisory services for the Company: (i) all rights granted to the Company under
this Agreement shall immediately terminate and revert to Sponsor, (ii) the
Company will immediately and permanently cease all use of the Names and Marks,
(iii) the Company shall immediately change its name and the names of any of its
subsidiaries to a name that does not contain the name “Rodin” or any other word
or words that might, in the sole discretion of the Sponsor, be susceptible of
indication of some form of relationship between the Company and the Sponsor or
any of Sponsor’s Affiliates , and (iv) the Company shall promptly return to
Sponsor or, at Sponsor’s option, destroy, at the Company’s expense, all records
and copies of technical, marketing, advertising, sales, and promotional material
in its possession bearing the Names and Marks. Consistent with the foregoing, it
is specifically recognized that the Sponsor or one or more of its Affiliates has
in the past and may in the future organize, sponsor or otherwise permit to exist
other investment vehicles (including vehicles for investment in real estate
loans, real estate-related debt securities and other real estate assets) and
financial and service organizations having “Rodin” as a part of their name, all
without the need for any consent (and without the right to object thereto) by
the Company. The Sponsor shall govern the Company’s use of the name “Rodin” and
the Company’s use of the “Rodin” name will be in strict accordance with any
quality standards and specifications that may be established by the Advisor and
communicated to Company from time to time.

14

 

 

--------------------------------------------------------------------------------

 

Article 14

TERM AND TERMINATION OF THE AGREEMENT

14.01 Term. This Agreement shall have an initial term of one year from the
Effective Date and may be renewed for an unlimited number of successive one-year
terms upon mutual consent of the parties. The Company (acting through the
Independent Directors) will evaluate the performance of the Advisor annually
before renewing this Agreement, and each such renewal shall be for a term of no
more than one year. Any such renewal must be approved by the Independent
Directors.

 

14.02 Termination by the Parties. This Agreement may be terminated:

(i) immediately by the Company or the Operating Partnership for Cause or upon
the bankruptcy of the Advisor;

(ii) upon 60 days written notice without Cause and without penalty by a majority
of the Independent Directors of the Company or the Advisor; or

(iii) upon 60 days written notice with Good Reason by the Advisor.

The provisions of Article  13, Section 14.03 and Articles 16 through 18 of this
Agreement shall survive termination of this Agreement.

14.03 Payments on Termination and Survival of Certain Rights and
Obligations. Payments to the Advisor pursuant to this Section 14.03 shall be
subject to the 2%/25% Guidelines to the extent applicable.

(i) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company or the Operating Partnership within 30 days after the
effective date of such termination all unpaid reimbursements of expenses and all
earned but unpaid fees payable to the Advisor prior to termination of this
Agreement, subject to the 2%/25% Guidelines to the extent applicable.

(ii) The Advisor shall promptly upon termination:

(a) pay over to the Company and the Operating Partnership all money collected
and held for the account of the Company and the Operating Partnership pursuant
to this Agreement, if any, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

(b) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(c) deliver to the Board all assets and documents of the Company then in the
custody of the Advisor; and

(d) cooperate with the Company to provide an orderly transition of advisory
functions.

 Article 15

ASSIGNMENT

This Agreement may be assigned by the Advisor with the prior approval of a
majority of the Board (and with respect to any assignment to an Affiliate, also
with the prior approval of a majority of the Independent Directors). The Advisor
may assign any rights to receive fees or other payments under this Agreement
without obtaining the approval of the Board. This Agreement shall not be
assigned by the Company or the Operating Partnership without the consent of the
Advisor, except in the case of an assignment by the Company or the Operating
Partnership to a corporation or other organization that is a successor to all of
the assets, rights and obligations of the Company or the Operating Partnership,
in which case such successor organization shall be bound hereunder and by the
terms of said assignment in the same manner as the Company and the Operating
Partnership are bound by this Agreement. Nothing herein shall be deemed to
prohibit or otherwise restrict any transfers or additional issuances of equity
interests in the Advisor nor shall any such transfer or issuance be deemed an
assignment for purposes of this Article 15.

15

 

 

--------------------------------------------------------------------------------

 

Article 16

INDEMNIFICATION AND LIMITATION OF LIABILITY

16.01 Indemnification. Except as prohibited by the restrictions provided in this
Section 16.01, Section 16.02 and Section 16.03, the Company and the Operating
Partnership shall indemnify, defend and hold harmless the Advisor and its
Affiliates, including their respective officers, directors, equity holders,
partners and employees, from all liability, claims, damages or losses arising in
the performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance. Any
indemnification of the Advisor may be made only out of the net assets of the
Company and not from Stockholders.

Notwithstanding the foregoing, the Company shall not indemnify the Advisors or
its Affiliates for any loss, liability or expense arising from or out of an
alleged violation of federal or state securities laws by such party unless one
or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular indemnitee; (ii) such claims have been dismissed
with prejudice on the merits by a court of competent jurisdiction as to the
particular indemnitee; or (iii) a court of competent jurisdiction approves a
settlement of the claims against a particular indemnitee and finds that
indemnification of the settlement and the related costs should be made, and the
court considering the request for indemnification has been advised of the
position of the SEC and of the published position of any state securities
regulatory authority in which securities of the Company were offered or sold as
to indemnification for violations of securities laws.

16.02 Limitation on Indemnification. Notwithstanding the foregoing, the Company
and the Operating Partnership shall not provide for indemnification of the
Advisor or its Affiliates for any liability or loss suffered by any of them, nor
shall any of them be held harmless for any loss or liability suffered by the
Company, unless all of the following conditions are met:

(i) The Advisor or its Affiliates have determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interests of
the Company and the Operating Partnership.

 

(ii) The Advisor or its Affiliates were acting on behalf of or performing
services for the Company or the Operating Partnership.

(iii) Such liability or loss was not the result of negligence or misconduct by
the Advisor or its Affiliates.

(iv) Such indemnification or agreement to hold harmless is recoverable only out
of the Company’s net assets and not from the Stockholders.

16.03 Limitation on Payment of Expenses. The Company shall pay or reimburse
reasonable legal expenses and other costs incurred by the Advisors or its
Affiliates in advance of the final disposition of a proceeding only if (in
addition to the procedures required by the Maryland General Corporation Law, as
amended from time to time) all of the following are satisfied: (a) the
proceeding relates to acts or omissions with respect to the performance of
duties or services on behalf of the Company or the Operating Partnership,
(b) the legal proceeding was initiated by a third party who is not a Stockholder
or, if by a Stockholder acting in his or her capacity as such, a court of
competent jurisdiction approves such advancement and (c) the Advisor or its
Affiliates undertake to repay the amount paid or reimbursed by the Company or
the Operating Partnership, together with the applicable legal rate of interest
thereon, if it is ultimately determined that the particular indemnitee is not
entitled to indemnification.

16.04 Indemnification by Advisor. The Advisor shall indemnify and hold harmless
the Company and the Operating Partnership from contract or other liability,
claims, damages, taxes or losses and related expenses including attorneys’ fees,
to the extent that such liability, claims, damages, taxes or losses and related
expenses are not fully reimbursed by insurance and are incurred by reason of the
Advisor’s bad faith, fraud, willful misconduct or gross negligence; provided,
however, that the Advisor shall not be held responsible for any action of the
Board in following or declining to follow any advice or recommendation given by
the Advisor.

16

 

 

--------------------------------------------------------------------------------

 

Article 17

NON-SOLICITATION

During the period commencing on the Effective Date and ending two years
following the Termination Date, the Company shall not, without the Advisor’s
prior written consent, directly or indirectly; (i) solicit or encourage any
person to leave the employment or other service of the Advisor or its
Affiliates; or (ii) hire, on behalf of the Company or any other person or
entity, any person who has left the employment within the one year period
following the termination of that person’s employment with the Advisor or its
Affiliates. During the period commencing on the date hereof through and ending
two years following the Termination Date, the Company will not, whether for its
own account or for the account of any other Person, intentionally interfere with
the relationship of the Advisor or its Affiliates with, or endeavor to entice
away from the Advisor or its Affiliates, any person who during the term of the
Agreement is, or during the preceding two-year period, was a tenant,
co-investor, co-developer, joint venturer or other customer of the Advisor or
its Affiliates.

Article 18

MISCELLANEOUS

18.01 Notices. Any notice, report or other communication required or permitted
to be given hereunder shall be in writing unless some other method of giving
such notice, report or other communication is required by the Charter, the
Bylaws or is accepted by the party to whom it is given, and shall be given by
being delivered by hand or by overnight mail or other overnight delivery service
to the addresses set forth herein:

 

 

 

To the Board, the Company or the Operating Partnership:

Rodin Income Trust, Inc.

 

110 East 59th Street

 

New York, New York 10022

 

Attn: General Counsel

 

 

To the Advisor:

Rodin Income Advisors, LLC

 

110 East 59th Street

 

New York, New York 10022

 

Attn: General Counsel

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 18.01.

18.02 Modification. This Agreement shall not be changed, modified, terminated or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or permitted assigns.

18.03 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

18.04 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York.

18.05 Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

 

18.06 Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

17

 

 

--------------------------------------------------------------------------------

 

18.07 Interpretation. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

18.08 Headings. The titles of Articles and Sections contained in this Agreement
are for convenience only, and they neither form a part of this Agreement nor are
they to be used in the construction or interpretation hereof.

18.09 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

[Signature page follows]  

 

18

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

RODIN INCOME TRUST, INC.

 

 

 

By:

 

/s/ Steven Bisgay

Name:

 

Steven Bisgay

Title:

 

Chief Financial Officer and Treasurer

 

RODIN INCOME TRUST OPERATING PARTNERSHIP, L.P.,

 

 

 

By:

 

Rodin Income Trust, Inc., its General Partner

 

 

 

By:

 

/s/ Steven Bisgay

Name:

 

 Steven Bisgay

Title:

 

 Chief Financial Officer and Treasurer

 

rodin income ADVISORS, LLC

 

 

 

By:

 

/s/ Steven Bisgay

Name:

 

Steven Bisgay

Title:

 

Chief Financial Officer and Treasurer

 

Solely in connection with the obligations

set forth in Section 13:

 

 

 

CANTOR Fitzgerald investors, LLC

 

 

 

By:

 

/s/ Steven Bisgay

Name:

 

Steven Bisgay

Title:

 

Chief Financial Officer

 

 

[Signature Page to Advisory Agreement – Rodin Income Trust, Inc.]